Citation Nr: 1603428	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  09-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a low back disability to include low back strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty from August 1984 to August 1986 and from February 1988 to November 2006. 

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA), dated in June 2007.

In September 2013, the Board issued a decision remanding this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been returned to the Board for appellate review.

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board remanded this matter with instructions to (1) attempt to obtain relevant treatment records from treating sources identified by the Veteran and (2) schedule a VA examination to determine the Veteran's current diagnoses pertaining to the lower back and their likely etiology.  As the Veteran did not respond to a letter asking him to execute authorization forms for his private medical care providers, item 1 above has been carried out.  With respect to item 2, however, as the opinion provided by the examiner in the October 2013 examination report is inadequate, an addendum must be sought because, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The October 2013 opinion does not take into account the Veteran's credible assertions that he hurt his back in service, initially following hard landings on parachute jumps and thereafter in 1997 while lifting, and yet again in January 2006 when he was struck by a motor vehicle while he was waiting at a stop light on his motorcycle.  As the Board pointed out in the prior remand, he reportedly continues to have back pain from these injuries and has decreased range of motion in his lumbar spine.  

The Board observes that the Veteran has a parachute badge, and his 20+ years of service included participating during Operation Enduring Freedom in Afghanistan and Operation Iraqi Freedom.  He had MOS's as an Avenger crewmember and air defense.  

The Veteran's service treatment records show that he was twice treated for back strain in service.  In August 1997 the Veteran was treated for a strained back.  He reported injuring his back while lifting and having discomfort in his lower back.  In April 2005 the Veteran was treated for lower back pain.  He reported that he had felt back pain for the past 2 years after he hurt his back on a jump.  He reported that he was not treated for the back injury at the time, but that his back pain had been getting worse.  Further, in January 2006 the Veteran was struck by a car while riding on his motorcycle.  The Veteran was extensively treated for lacerations to the head and body and multiple fractures of the left lower extremity.

The Veteran was afforded a VA examination in June 2007.  The Veteran reported having gradually increasing pain since 1998.  He stated that he experienced occasional mild "pulling" pain in his lower back which radiated to his right buttock and would last for 1 to 2 days.  Upon examination, the examiner found no spinal abnormalities or restricted range of motion in the spine.  The examiner diagnosed the Veteran with "low back strain-resolved."  The examiner did not provide an opinion regarding the likely cause or etiology of the Veteran's back pain.  

In the October 2013 examination report, the examiner indicated that the Veteran had never been diagnosed with a thoracolumbar spine (back) condition.  Thereafter, it is noted that there is current 'Degenerative Arthrosis 721.9 Mild'.  See October 2013 C & P examination report, p.1, 6.  In the accompanying Disability Benefits Questionnaire, the examiner opines that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale provided was that, "at previous exam, no DJD changes were present; the history was negative for any history of trauma.  There is no evidence in STRs complaints of back injury."  Id. p. 7. 

The Board specifically finds this opinion inadequate because it does not address the Veteran's credible contentions that he experienced back pain as described.  Additionally, although the back was not specifically treated in January 2006, it is uncontroverted that the Veteran was struck by a car at that time.  The examiner should comment on these factors which the Veteran contends have precipitated his perceived back problems.  Moreover, the current examination report does show degenerative arthrosis of the back.  The examiner should explain whether this is a current condition of the thoracolumbar spine.  

Parenthetically, the Board notes that the entire February 2009 statement of the case has not been uploaded into VBMS, and this should be corrected on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Return the VBMS/Virtual VA claims file to the provider who provided the October 2013 opinion, if available, for an addendum addressing whether it is at least as likely as not (50 percent or greater probability) that a low back disorder is present or has been present at any time during the pendency of this claim, and whether any such disorder had its onset or is otherwise related to any event or injury incurred in active duty service.  The Veteran's treatment for back strain in service, as well as his reports of continuing back pain from that time, and the current finding of degenerative arthrosis, should be specifically considered and discussed.  The Veteran's assertions as to noticing back pain during service after parachute jumps as described are considered credible.  

An examination should only be provided to the Veteran if the examiner feels that another examination is necessary in order to provide the requested opinion.  If the October 2013 examiner is not available, another competent professional may provide the opinion after reviewing the October 2013 examination report and the claims file. 

If the examiner is unable to offer any of the requested opinions, it is essential that he offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The AOJ will then review the Veteran's claims VBMS/Virtual VA file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.  In conjunction with this review, the entire February 2009 statement of the case should be uploaded into VBMS, or if such document is no longer available an explanation should be offered as to why that is not reasonably possible and a substitute statement of the case should be properly promulgated.

3.  After completing the requested actions, the AOJ should readjudicate the claim in light of all pertinent evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a supplemental statement of the case, with appropriate time allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




